Title: 107. A Bill for the Speedy Determination of Suits Wherein Foreigners Are Parties, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that a suit, commenced in the High Court of Chancery, or General Court, by or against a party, who is no citizen of the commonwealth, shall be heard or tried in the term to which the process shall be returned, regularly executed, or so soon afterwards as may be; and, to this end, subsequent process to compel appearance may be returnable to any day of a term, and rules to bring the matter in dispute to speedy issue may be given to expire at any shorter time than what is prescribed in ordinary cases. If such suit be commenced in the court of a county, city, or borough, it may without any other reason, on the motion or petition of either party, be removed by writ of certiorari; and the hearing or trial thereof shall be accelerated by like means as if it had originated in the court to which it shall be removed. And the Court of Appeals, High Court of Chancery, or General Court, shall determine every such suit brought before them by writ of error or appeal, with all the expedition which the necessary forms of their proceedings will allow.
 